 



Exhibit 10.2

EMPLOYMENT AGREEMENT

     This Employment Agreement (“Agreement”) is entered into by and between ICO,
Inc. (the “Company”) and Paul Giddens (“Employee”), to be effective as of
May 24, 2004 (the “Effective Date”).

WITNESSETH:

     WHEREAS, Employee will become employed by Company on the Effective Date;
and

     WHEREAS, the Company desires to employ Employee from and after the
Effective Date pursuant to the terms and conditions and for the consideration
set forth in this Agreement, and Employee desires to be employed by Company
pursuant to such terms and conditions and for such consideration.

     NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
and obligations contained herein, the Company and Employee agree as follows:

ARTICLE 1: EMPLOYMENT AND DUTIES:

     1.1 The Company agrees to employ Employee, and Employee agrees to be
employed by the Company, beginning as of the Effective Date and continuing until
the date of termination of Employee’s employment (“Termination Date”), subject
to the terms and conditions of this Agreement. The “Employment Period,” as used
herein, shall mean the period commencing on the Effective Date, and ending on
the Termination Date. The “Term,” as used herein, shall mean the two year period
commencing on the Effective Date, and expiring at midnight of the day before the
second anniversary of the Effective Date.



(a)   At least six (6) weeks prior to the expiration of the Term (and each
mutually agreed to extension thereof), the board of directors (“Board”) of the
Company shall notify the Employee, in writing pursuant to Section 5.1, of the
Board’s desire to continue Employee’s employment beyond the end of the Term (or
any mutually agreed to extension thereof). If the Board desires to retain the
Employee, then the parties shall amend this agreement to extend the Employment
Period for an additional two-year period (“Extension Period”), and the Term (or
any mutually agreed to extension thereof) shall be extended for an additional
two years, or a new employment agreement (on substantially the same terms as
this Agreement) shall be negotiated, prepared, and put into effect prior to the
end of the Term (or any mutually agreed to extension thereof); however if the
parties cannot agree to the terms of a new agreement by the expiration of the
Term (or

Page 1 of 17





--------------------------------------------------------------------------------



 



    any mutually agreed to extension thereof), then Employee’s employment shall
terminate at the end of the Term (or any mutually agreed to extension thereof),
and shall be subject to 3.1(d).   (b)   For the avoidance of doubt it is the
parties’ understanding that if this Agreement is extended for an Extension
Period or any subsequent Extension Period, at the end of any such Extension
Period, the provisions of Section 1.1(a) shall apply, and any reference in this
Agreement to the Term shall include any mutually agreed extension thereof,
whether or not expressly noted.

     1.2 Beginning as of the Effective Date and throughout the Term (and
mutually agreed to extension thereof), Employee shall be employed as Vice
President of Human Resources & Administration of the Company. Employee may also
serve as an officer and/or director of the Company’s domestic and foreign
affiliated subsidiaries, and in such other key contributor capacities as may be
requested by the Employer. Employee agrees to serve in such positions, and to
perform diligently and to the best of Employee’s abilities the duties and
services pertaining to such positions as reasonably determined by Company, as
well as such additional or different duties and services appropriate to such
positions which the Employee from time to time may be directed to perform by the
Company. Employee shall report to the Chief Executive Officer (the “CEO”).

     1.3 Employee shall at all times comply with and be subject to such policies
and procedures as the Company may establish from time to time, including,
without limitation, the Company’s Employee Handbook and Code of Business Ethics.

     1.4 Employee shall, during the Employment Period, devote Employee’s full
business time, energy, and best efforts to the business and affairs of the
Company. Employee may not engage, directly or indirectly, in any other business,
investment, or activity that interferes with Employee’s performance of
Employee’s duties hereunder, is contrary to the interest of the Company or any
of its affiliated subsidiaries and divisions (collectively, the “ICO Entities”
or, individually, an “ICO Entity”), or requires any significant portion of
Employee’s business time. The ICO Entities as of the Effective Date are listed
on Exhibit A attached hereto and incorporated herein. In the event that, during
the Employment Period, any of the ICO Entities establish or purchase a 10% or
more direct or indirect equity interest in any entity not listed on Exhibit A,
such entity shall be deemed to be an ICO Entity for the purposes of this
Agreement. The foregoing notwithstanding, the parties recognize and agree that
Employee may engage in passive personal investments and other business
activities which do not conflict with the business and affairs of the Company or
the ICO Entities or interfere with Employee’s performance of his duties
hereunder. Employee shall be eligible to serve on the board of directors or
committees thereof of entities that are not ICO Entities during Employee’s
employment by the Company, subject to the Board’s advance consideration and
approval thereof. Employee shall be permitted to retain any compensation
received for approved service on any unaffiliated corporation’s board of
directors or committees thereof.

Page 2 of 17



--------------------------------------------------------------------------------



 



     1.5 Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity, and allegiance to act at all times in the best interests of
the Company and other ICO Entities and to do no act which would, directly or
indirectly, injure any such entity’s business, interests, or reputation. It is
agreed that any direct or indirect interest in, connection with, or benefit from
any outside activities, particularly commercial activities, which interest might
in any way adversely affect the Company, or any ICO Entity, involves a possible
conflict of interest. In keeping with Employee’s fiduciary duties to the
Company, Employee agrees that during the Employment Period Employee shall not
knowingly become involved in a conflict of interest with the Company or the ICO
Entities, or upon discovery thereof, allow such a conflict to continue.
Moreover, during the Employment Period Employee shall not engage in any activity
which might involve a possible conflict of interest without first obtaining
approval in accordance with this Agreement and the Company’s policies and
procedures.

ARTICLE 2: COMPENSATION AND BENEFITS:

     2.1 During the Employment Period, the Employee shall receive a base salary
(“Base Salary”) of One Hundred and Fifty Thousand Dollars ($150,000) per annum,
less all required deductions, including but not limited federal withholding,
social security and other taxes, and payable bi-weekly on the Company’s regular
payroll schedule. During the Employment Period, the Base Salary may be reviewed
periodically by the Compensation Committee of the Board (the “Compensation
Committee”). The Compensation Committee may make recommendations to the Board to
revise the Employee’s Base Salary, which may only be revised upon approval by
the Board. Any increase in the Base Salary shall not serve to limit or reduce
any other obligation to the Employee under this Agreement. During the Term (and
each mutual extension thereof), the Base Salary shall not be reduced.

     2.2 In addition to the Base Salary, the Employee shall be eligible, to
receive the following bonus payments:

(a) “Guaranteed” bonus payments, payable as follows: (i) a one-time bonus of
Five Thousand Dollars ($5,000), to be paid on December 31, 2004, and (ii) a
one-time bonus of Seven Thousand, Five Hundred Dollars ($7,500), to be paid on
December 31, 2005. In the event that Employee’s employment terminates for any
reason prior to the date when a bonus payment referred to in this paragraph is
due, Employee shall not be entitled to receive such bonus payment.

(b) An “incentive” bonus payment for the Company’s fiscal year 2004 of up to
Five Thousand Dollars ($5,000), which shall only be payable if: (i) the Company
meets its $9.8 million EBIDTA target (the accomplishment of which shall be
determined solely by the Board); and (ii) Employee satisfies all individual
performance targets established by the CEO (the accomplishment of which shall be
determined solely by the CEO). In the event that the referenced $9.8 million
EBIDTA target is achieved and Employee only

Page 3 of 17



--------------------------------------------------------------------------------



 



satisfies a portion of the individual performance targets referenced in (ii),
the CEO shall may, at the CEO’s sole discretion, award an “incentive” bonus for
the Company’s fiscal year 2004 that is less than $5,000.

     2.3. In addition to the Base Salary and other benefits afforded to Employee
under this Agreement, on the Effective Date Employee shall receive options
(“Options”) to purchase 25,000 shares of the Common Stock of the Company
(“Shares”).

     The Options shall vest as follows:



(a)   Options to purchase 8,334 Shares shall be 100% fully vested on the first
anniversary of the Effective Date.   (b)   Options to purchase 8,333 Shares
shall be 100% fully vested on the second anniversary of the Effective Date.  
(c)   Options to purchase 8,333 Shares shall be 100% fully vested on the third
anniversary of the Effective Date.

All of the 25,000 Options shall be granted at an exercise price equal to the
greater of $2.00 per share or the Fair Market Value (as defined in the
applicable stock option plan under which the options are granted) of the Common
Stock on the Effective Date, and to the extent permitted under the Internal
Revenue Code, shall be Incentive Stock Options (“ISOs”). The Options shall
expire on the seventh anniversary of the Effective Date. Notwithstanding the
foregoing, upon termination of Employee’s employment for any reason then the
options shall expire upon the first business day following the expiration of the
three (3) month period after Employee’s Termination Date. The Options shall be
granted under the terms of the Company’s 1994, 1995, 1996, and/or 1998 Employee
Stock Option Plans, at the Company’s discretion, or on terms substantially
identical to the terms in such plans, and subject to the Employee’s execution of
option agreements in compliance with all terms and conditions of the applicable
plans.

     2.4 During the Employment Period, the Employee shall be entitled to
participate in incentive, savings, and retirement plans, and other standard
benefit plans afforded to executive-level employees of the Company, including,
without limitation, all medical, dental, disability, group life, accidental
death, D&O indemnity, and travel accident insurance plans and programs of the
Company, to the extent Employee is otherwise eligible under the terms and
conditions of the applicable plan or policy, and as such plans or policies may
be from time to time be amended, modified or terminated by the Company without
prior notice. Dependents of Employee may participate in such plans to the extent
allowed for other dependants of executive level Employees of the Company as
allowed by the applicable plan. This Agreement shall not be construed to limit
in any respect the Company’s right to establish, amend, modify, or terminate

Page 4 of 17



--------------------------------------------------------------------------------



 



any benefit plan or policy. Furthermore, the Company shall not by reason of this
Article 2 be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any incentive compensation, employee benefit, or
stock or stock option program or plan, so long as such actions are similarly
applicable to covered employees generally.

     2.5 During the Employment Period, the Company shall pay or reimburse
Employee for all actual, reasonable, and customary expenses incurred by Employee
in the course of his employment, including business-related travel expenses and
the costs associated with a Company issued mobile phone, subject to the terms of
and Employee’s compliance with the Company’s Global Employee Business Expense
Policy, as amended from time to time, and any other applicable Company policies
related to business expenses. Furthermore, in lieu of use of a Company vehicle,
and maintenance, repair, and insurance expenses associated therewith, the
Employee shall receive a monthly vehicle allowance in the sum of $700.00
(“Vehicle Allowance”), paid on the first payday of each month.

     2.6 During the Employment Period, the Employee shall be entitled to two
weeks of vacation, fully paid, per calendar year.

     2.7 The Company may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.

     2.8 No amendment, modification, or repeal of Article Eleven of the Articles
of Incorporation of the Company (as amended on or before the date hereof) or
Article 7 of the Amended and Restated Bylaws of ICO, Inc., as amended October 5,
2001, shall have the effect of limiting or denying any indemnification rights
with respect to actions of Employee occurring, or proceedings arising, prior to
such amendment, modification, or repeal, which indemnification rights Employee
would otherwise have been entitled to if such amendment, modification, or repeal
had not been effectuated, and the provisions of Article 7 of the Amended and
Restated Bylaws of ICO, Inc., as amended October 5, 2001, shall continue to
apply to Employee with respect to actions taken or proceedings arising prior to
such amendment, modification, or repeal, as if such amendment, modification or
repeal had not been effectuated. Notwithstanding the foregoing, nothing in this
Section 2.9 shall entitle Employee to indemnification (i) to any extent not
permitted by the Texas Business Corporation Act, as amended from time to time,
and (ii) with respect to actions occurring at or after (but not as to actions of
Employee occurring prior to) the time of such amendment, modification, or repeal
that are the basis for Employee’s claim for indemnity to any extent that
indemnity for such later actions of Employee is not permitted by such Articles
of Incorporation or Bylaws as so amended, modified, or repealed. Employee’s
rights to indemnification shall continue in effect after the termination of this
Agreement, regardless of the cause of termination, for a period of five (5)
years thereafter, and as to any claim for indemnification raised or in existence
during that five-year period, Employee’s rights and the Company’s obligations
under this Section 2.9 shall continue until such claim is resolved without
further right of appeal.

Page 5 of 17



--------------------------------------------------------------------------------



 



ARTICLE 3: TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION:

     3.1 (a) Employee’s employment shall be terminated during the Employment
Period by reason of the following circumstances:



(i)   Death of Employee.   (ii)   Permanent Disability. “Permanent Disability”
shall mean Employee’s physical or mental incapacity to perform his usual duties,
with such condition likely to remain continuously and permanently as determined
by the Board of Directors. The decisions as to whether and as of what date
Employee has become permanently disabled are delegated to the Board of Directors
for determination, and any dispute of Employee with any such decision shall be
limited to whether the Board of Directors reached such decision in good faith.  
(iii)   Voluntary Termination. “Voluntary Termination” shall mean a termination
of employment at the election of Employee (other than for Good Reason, as
defined in Section 3.2(b) below), including termination upon the expiration of
the Term because Employee does not desire to continue his employment beyond the
end of the Term (as described in Section 3.1(d)(i) below). Employee will provide
the Company with six (6) weeks advance notice of his intent to terminate his
employment voluntarily. Employee shall continue to remain an employee of the
Company through the six week notice period and will perform such duties, if any,
assigned to him by the Company during the notice period. Notwithstanding the
foregoing, the Company may, at its option, waive the Employee’s obligation to
remain an employee during all or any portion of the six week notice period, in
which case Employee’s employment shall cease immediately.   (iv)   Termination
by Company for Cause. “Termination for Cause” shall mean a termination of
employment immediately upon notice to the Employee from the Company that an
event constituting “Cause” has occurred. For purposes of this Agreement, the
term “Cause” shall be defined as: (a) an act of dishonesty or fraud; (b) a
knowing and material violation of any written policy of the Company or
applicable to the Company’s operations; (c) a knowing and material violation of
an applicable law, rule, or regulation that exposes the Company to damages or
liability; (d) a material breach of fiduciary duty; or (e) conviction of a
felony. In the event that Employee is terminated for Cause, Employee shall be
provided with notice of such termination in accordance with Section 5.1 below.

Page 6 of 17



--------------------------------------------------------------------------------



 



     (b) In the event Employee’s employment terminates as a result of any of the
circumstances described in 3.1(a)(i) through (iv) above, all future compensation
to which Employee would otherwise be entitled and all future benefits for which
Employee is eligible shall cease and terminate as of the Termination Date,
except as specifically provided in this Section 3.1 or the terms of any of the
Company’s health or welfare plans, and Employee shall receive payment, if any,
for accrued and unused vacation days according to the Company’s current policy
applicable to payment for unused vacation. In the event of termination for any
of the reasons set forth in 3.1(a)(i) through (iv) above, Employee shall not be
entitled to receive an Annual Incentive Bonus for the fiscal year in which the
termination occurs, but shall be entitled to receive an Annual Incentive Bonus,
if any, that has been earned but not yet paid to Employee for the fiscal year
prior to the fiscal year in which the termination occurs.

     (c) Notwithstanding anything contained in 3.1(b), in the event that
Employee’s employment terminates as a result of death or permanent disability
resulting from any accident or incident beyond Employee’s control that occurs
while Employee is traveling on Company business or is in the course and scope of
employment (excluding any accident or incident occurring when Employee is
traveling within Houston and to or from his normal place of business or his
residence), the preceding paragraph shall not apply, and instead Employee (or
his Estate, as the case may be) shall be entitled to receive payment subject to
and calculated in accordance with the provisions of Sections 3.2(a) and
3.2(a)(i) through (iv) below.

     (d) In the event that Employee’s employment terminates upon the expiration
of the Term because the parties are unable to agree to the terms of a new
agreement by the expiration of the Term (or any mutual extension thereof), then
the Termination Date shall be the last day of the Term (or any mutual extension
thereof), and:



(i)   if the Company has offered to extend the Term of this Agreement (or any
mutual extension thereof) (without amending the terms of this Agreement, other
than by increasing Employee’s salary, bonus, and/or other remuneration or
benefits hereunder), or to enter into a new agreement on terms that are
substantially the same as the terms of this Agreement (other than by increasing
Employee’s salary, bonus, and/or other remuneration or benefits hereunder), then
if Employee declines to accept the Company’s offer, Employee’s termination shall
be treated as a Voluntary Termination, and the provisions of Section 3.1(b)
shall apply; or   (ii)   if the Company has not offered (x) to extend the Term
of this Agreement (or any mutual extension thereof) (without amending the terms
of this Agreement, other than by increasing Employee’s salary, bonus, and/or
other remuneration or benefits hereunder), or (y) to enter into a new agreement
on terms that are substantially the same as the terms of this Agreement (other
than by increasing Employee’s salary, bonus, and/or other remuneration or
benefits hereunder), then Employee shall be entitled

Page 7 of 17



--------------------------------------------------------------------------------



 



    to a “Termination Payment” subject to and calculated in accordance with the
provisions of Sections 3.2(a) and 3.2(a)(i) through (iv) below.

     3.2 The Company reserves the right to terminate Employee’s employment for
any reason other than the circumstances described in Sections 3.1(a)(i) through
3.1(a)(iv) above, or to terminate Employee’s employment upon the expiration of
the Term, in which case it shall provide him with written notice of termination
(“Notice of Termination”). The Notice of Termination shall specify the
Termination Date.



(a)   If the Termination Date occurs during the Term (or any mutual extension
thereof), or on the last day of the Term (or any mutual extension thereof)
because the Board does not desire to continue Employee’s employment beyond the
Term (or any mutual extension thereof), Company shall pay Employee, within
thirty (30) days after the Termination Date, and after Employee’s execution of a
full release of all claims against the Company (excluding only claims for
benefits and payments to be payable after Termination Date under any of the
Company’s health or welfare plans, and claims for indemnification against third
parties pursuant to Article 7 of the Amended and Restated Bylaws of ICO, Inc.,
as amended October 5, 2001), a “Termination Payment,” in lump sum cash (subject
to required taxes and withholdings) consisting of the following:



(i)   pro rata Base Salary through the Termination Date, and in the event that
the prior fiscal year’s Annual Incentive Bonus, if any, has been earned but not
yet paid, such Annual Incentive Bonus for the prior fiscal year; and   (ii)  
payment, if any, for accrued and unused vacation days according to the Company’s
current policy applicable to payment for unused vacation; and   (iii)   a sum
equal to 100% of the Employee’s current annual Base Salary.



(b)   “Good Reason” shall mean a termination of employment by Employee under any
one of the following circumstances:



(i)   In the event of a material breach by Company of any material provision of
this Agreement which remains uncorrected for thirty (30) days following written
notice (“Material Breach Notice Period”) of such breach by Employee to the
Board, Employee may terminate this Agreement provided that Employee provides the
Board with written notice of such termination, specifying a Termination Date
that is on or after the date of such written notice but within sixty (60) days
after the expiration of the Material Breach Notice Period.   (ii)   In the event
that there is any material diminution of Employee’s job description, job role,
responsibilities, and/or scope of position during the Term, Employee may
terminate this Agreement upon written notice to the

Page 8 of 17



--------------------------------------------------------------------------------



 



    Board of Directors specifying a Termination Date that is on or after the
date of such written notice.   (iii)   If there is any amendment, modification,
or repeal of Article Eleven of the Articles of Incorporation of the Company (as
amended on or before the date hereof) and/or Article 7 of the Amended and
Restated Bylaws of ICO, Inc. (as amended October 5, 2001) by the shareholders or
the Board, which amendment, modification, or repeal shall have the effect of
limiting or denying, except in any immaterial respect, any indemnification
rights that Employee would otherwise be entitled to if such amendment,
modification, or repeal had not been effectuated, then Employee may terminate
this Agreement within thirty (30) days of the taking effect of such amendment,
modification, or repeal, upon written notice to the Board.

In the event of such termination by Employee for Good Reason, Employee shall be
entitled to a Termination Payment subject to and calculated in accordance with
the provisions of Sections 3.2(a) and 3.2(a)(i) through (iv) above.

     3.3. Termination following a Change of Control

     (a) For the purposes of this Agreement, “Change of Control” means any of
the following events: (i) a merger, share exchange or consolidation in which the
Company will not be the surviving entity (or survives only as a subsidiary of an
entity), (ii) the sale or exchange by the Company all or substantially all of
its assets to any other person or entity, (iii) the acquisition of ownership or
control (including, without limitation, power to vote) by any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the 1934 Act, of more
than 50% of the outstanding shares of the Company’s voting stock (based upon
voting power); provided, however, that a Change of Control will not include
(A) any reorganization, merger, consolidation, sale, exchange, or similar
transaction, which involves solely the Company and one or more entities
wholly-owned, directly or indirectly, by the Company immediately prior to such
event; or (B) the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the voting stock
of the Company immediately prior to such transaction or series of transactions
continue to hold 50% or more of the voting stock (based upon voting power) of
(1) any entity that owns, directly or indirectly, the stock of the Company,
(2) any entity with which the Company has merged, or (3) any entity that owns an
entity with which the Company has merged.

     (b) A “COC Termination” shall be deemed to have occurred if (i) there is a
Change of Control during the Term (or any mutual extension thereof), and (ii)
within the twelve (12) month period immediately following the Change of Control
(but still within the Term (or any mutual extension thereof) (A) the Employee’s
employment terminates for any reason other than the circumstances described in
Sections 3.1(a)(i) through 3.1(a)(iii) above, (B) Employee is

Page 9 of 17



--------------------------------------------------------------------------------



 



required to relocate over 100 miles from Houston, Texas; (C) Employee is
required to commute to a location over 100 miles from the Company’s current
corporate offices; (D) Employee’s Base Salary is materially reduced or any other
material benefit of the Employee’s employment is materially reduced; or
(E) there is any material diminution of Employee’s job description, job role,
responsibilities, and/or scope of position. In the event of a COC Termination,
the Company or successor in interest shall be obligated to pay Employee, within
thirty (30) days after the Termination Date, and after Employee’s execution of a
full release of all claims against the Company (excluding only claims for
benefits and payments to be payable after Termination Date under any of the
Company’s health or welfare plans, and claims for indemnification against third
parties pursuant to Article 7 of the Amended and Restated Bylaws of ICO, Inc.,
as amended October 5, 2001), a Termination Payment subject to and calculated in
accordance with the provisions of Sections 3.2(a) and 3.2(a)(i) through (iv)
above

     3.4 Any Termination Payment paid to Employee pursuant to Section 3.2 or 3.3
shall be in consideration of Employee’s continuing obligations under Article 4.
Nothing contained in this Article 3 shall be construed to be a waiver by
Employee of any benefits accrued for or due Employee under any employee benefit
plan (as such term is defined in the Employee Retirement Income Security Act of
1974, as amended), maintained by the Company except that Employee shall not be
entitled to any severance benefits pursuant to any severance plan or program of
the Company.

     3.5 Termination of the employment relationship does not terminate those
obligations imposed by this Agreement which are continuing obligations,
including Employee’s obligations under Article 4.

ARTICLE 4:
OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY
AND CONFIDENTIAL INFORMATION;
NON-COMPETITION AGREEMENT:

     4.1 All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee’s employment by the Company (whether during business hours or otherwise
and whether on the Company’s premises or otherwise) which relate to the
business, products or services of the Company or any of the ICO Entities
(including, without limitation, all such information relating to corporate
opportunities, confidential financial information, research and development
activities, sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or potential
customers and their requirements, the identity of key contacts within the
customers’ organizations or within the organizations of acquisition prospects,
marketing and merchandising techniques, prospective names, and marks), and all
writings or material of any

Page 10 of 17



--------------------------------------------------------------------------------



 



type embodying any of such items, shall be the sole and exclusive property of
ICO or the ICO Entities, as the case may be.

     4.2 Employee acknowledges that the businesses of the Company and the ICO
Entities are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their customers and business affiliates (including but not
limited to the products and/or services marketed, advertised, and/or sold to
customers and prospective customers, and the prices charged or quoted to them
for such products and/or services, and the business activities, needs, and
requirements for products and/or services of such customers or prospective
customers) all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company or the ICO
Entities use in their business to obtain a competitive advantage over their
competitors. Employee further acknowledges that protection of such confidential
business information and trade secrets against unauthorized disclosure and use
is of critical importance to the Company and the ICO Entities in maintaining
their competitive position. Employee hereby agrees that Employee will not, at
any time during or after the Employment Period, make any unauthorized disclosure
of any confidential business information or trade secrets of the Company or any
other ICO Entity, or make any use thereof, except in the carrying out of his
employment responsibilities hereunder. Confidential business information shall
not include information in the public domain (but only if the same becomes part
of the public domain through a means other than a disclosure prohibited
hereunder). The above notwithstanding a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial arbitration, dispute resolution or other legal
proceeding in which Employee’s legal rights and obligations as an Employee or
under this Agreement are at issue; provided, however, that Employee shall, to
the extent practicable and lawful in any such events, give prior notice to the
Company of his intent to disclose any such confidential business information in
such context so as to allow the Company or the applicable ICO Entity an
opportunity (which Employee will cooperate with and will not oppose) to obtain
such protective orders or similar relief with respect thereto as may be deemed
appropriate.

     4.3 All written materials, records, and other documents made by, or coming
into the possession of, Employee during the Employment Period which contain or
disclose confidential business information or trade secrets of the Company or
the ICO Entities shall be and remain the property of the Company or the ICO
Entities, as the case may be. Upon termination of Employee’s employment with the
Company, for any reason, Employee promptly shall deliver the same and all copies
thereof to the Company.

     4.4 To enable Employee to perform the duties contemplated by this
Agreement, the Company promises that it will disclose confidential information,
including confidential business information and trade secrets of the nature
described or referenced in Sections 4.1 – 4.3 above,

Page 11 of 17



--------------------------------------------------------------------------------



 



during the Employment Period and before termination of the employment
relationship established by this Agreement. In return for and ancillary to the
promise made by the Company to make such disclosure, Employee hereby makes a
reciprocal promise designed to enforce the Company’s interest in protecting its
confidential information and its goodwill. Accordingly, Employee promises to
comply with the obligations set forth in Sections 4.1 through 4.3 above, and
furthermore, Employee agrees that, during Employee’s employment with the Company
and/or any other ICO Entity, and for fifteen (15) months following the end of
employment with the Company or any other ICO Entity for any reason, Employee
will not, directly or through any other person, firm, or corporation, in any
country in which the Company or any ICO Entity does business:



(a)   perform services as an employee, officer, director or independent
contractor for any Competing Enterprise (as defined below);   (b)   be an owner,
shareholder (except for the ownership by Employee of less than Five Percent (5%)
of the equity securities of any publicly-traded company), agent, or partner of,
or serve in an executive position with, any Competing Enterprise;   (c)   call
on or otherwise communicate with any customer or prior customer of the Company
and/or any ICO Entity, including any respective successors and assigns, for the
purpose of soliciting business for a Competing Enterprise or for someone other
than the Company and/or other ICO Entities; or   (d)   do anything to interfere
with the normal operation of the businesses of the Company or any other ICO
Entity, including, without limitation, make any effort personally or through
others to recruit, hire, or solicit any employee or independent contractor of
the Company or another ICO Entity to leave the Company or such ICO Entity, or to
interfere in any way with any ICO Entity’s relationships with its customers or
suppliers.

For purposes of this Section, the term “Competing Enterprise” shall mean: any
person or any business organization of whatever form, excluding the Company
and/or any other ICO Entity, engaged directly or indirectly in any business or
enterprise whose business activities specifically relate to or involve: (i)
grinding, processing, blending, and/or compounding of polymer products for (a)
the rotational molding industry, or (b) any other industry that ICO Polymers
North America, Inc. or any other ICO Entity specifically services or sells to;
or (ii) the production of concentrates or compounds or other processing services
related to polymer products as conducted by Bayshore Industrial, Inc. or any
other ICO Entities.

ARTICLE 5: MISCELLANEOUS:

     5.1 For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or

Page 12 of 17



--------------------------------------------------------------------------------



 



tendered to Employee or the Company, as applicable, by pre-paid courier or by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:



    If to the Company, to       ICO, Inc., To the attention of the Chairman of
the Board of Directors
5333 Westheimer Road, Suite 600
Houston, Texas 77056

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

     If to Employee, to his last known personal residence.

Notwithstanding the foregoing, any Notice of Termination pursuant to Article 3
may be delivered to the Employee in accordance with the above sentences in this
Section 5.1, or by email to the Employee’s Company email address, and in the
event of such delivery by email, the Delivery Date shall be conclusively
determined to be the date when such email was received on the Company’s server
regardless of the date when such email was opened by the Employee.

     5.2 This Agreement shall be governed by and construed and enforced, in all
respects in accordance with the law of the State of Texas, without regard to
principles of conflicts of law, unless preempted by federal law, in which case
federal law shall govern; provided, however, that the dispute resolution process
in Section 5.5 shall govern in all respects with regard to the resolution of
disputes hereunder.

     5.3 No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

     5.4 It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.

     5.5 It is the mutual intention of the parties to have any dispute
concerning this Agreement resolved out of court. Accordingly, the parties agree
that any claim or controversy of

Page 13 of 17



--------------------------------------------------------------------------------



 



whatever nature arising from or relating in any way to this Agreement or the
employment of the Employee by the Company, and any continuing obligations under
this Agreement, including disputes arising under the common law or federal or
state statutes, laws or regulations and disputes with respect to the
arbitrability of any claim or controversy, shall be resolved exclusively by
final and binding arbitration before a single experienced employment arbitrator
selected by the parties and conducted in accordance with the agreement of the
parties or as determined by the arbitrator. If the parties are unable to agree
to an arbitrator, an arbitrator will be selected in accordance with the
Employment Dispute Resolution (“EDR”) Rules of the American Arbitration
Association (“AAA”). The arbitration will be conducted in Houston, Texas,
pursuant to the EDR Rules of the AAA, and the arbitrator shall have full
authority to award or grant all remedies provided by law. The judgment upon the
award may be enforced by any court having jurisdiction thereof. Each party shall
pay the fees of their respective attorneys, the expenses of their witnesses, and
any other expenses incurred by such party in connection with the arbitration;
provided, however, that the Company shall pay for the fees of the arbitrator or
the administrative and filing fees charged by the AAA. However, either party, on
its own behalf and on behalf of any other ICO Entities, shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any breach or the continuation of any breach of the provisions of
herein.

     5.6 This Agreement shall be binding upon and inure to the benefit of the
Company, and any other person, association, or entity which may hereafter
acquire or succeed to all or substantially all of the business or assets of the
Company by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Employee’s rights and obligations under this
Agreement are personal and such rights, benefits, and obligations of Employee
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
the Company.

     5.7 This Agreement replaces and extinguishes any previous agreements and
discussions pertaining to the subject matter covered herein. This Agreement
constitutes the entire agreement of the parties with regard to the terms of
Employee’s employment, termination of employment and severance benefits, and
contains all of the covenants, promises, representations, warranties, and
agreements between the parties with respect to such matters. Each party to this
Agreement acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party with respect to the
foregoing matters which is not embodied herein, and that no agreement,
statement, or promise relating to the employment of Employee by the Company that
is not contained in this Agreement shall be valid or binding, except as set
forth in any applicable Employee benefit plan. It is understood that, by signing
below, Employee acknowledges that this Agreement supercedes any agreements or
understandings regarding the subject matter covered herein made prior to the
Employee signing this document. Any modification of this Agreement will be
effective only if it is in writing and signed by each party whose rights
hereunder are affected thereby, provided that any such

Page 14 of 17



--------------------------------------------------------------------------------



 



modification must be authorized or approved by the Board of Directors or its
delegate, as appropriate.

Page 15 of 17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Employee have duly executed this
Agreement in multiple originals to be effective on the Effective Date.



    ICO, Inc.       /s/ W. Robert Parkey, Jr.

--------------------------------------------------------------------------------

By: W. Robert Parkey, Jr.
Title: President and C.E.O.       Date: May 11, 2004       Employee       /s/
Paul Giddens

--------------------------------------------------------------------------------

Paul Giddens       Date: May 11, 2004

Page 16 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A

The ICO Entities (as defined in Section 1.4) are listed below, with country of
incorporation and state (if U.S.) indicated.

 
Bayshore Industrial, Inc. – USA, TX
Courtenay Polymers Pty Ltd. - Australia
Fabri-Moulds Ltd. - UK
ICO Europe BV – The Netherlands
ICO Global Services, Inc. – USA, DE
ICO Holdings Australia Pty Ltd. - Australia
ICO Holdings New Zealand Ltd. – New Zealand
ICO Holland BV – The Netherlands
ICO Italia Srl - Italy
ICO Minerals, Inc. – USA, DE
ICO Offshore – Cayman Islands
ICO P&O, Inc. – USA, DE
ICO Petrochemical Cayman Islands – Cayman Islands
ICO Polymers do Brasil Ltda. - Brazil
ICO Polymers France SAS - France
ICO Polymers Hellas Ltd. - Greece
ICO Polymers North America, Inc. – USA, NJ
ICO Polymers UK Ltd. - UK
ICO Polymers, Inc. – USA, DE
ICO Scandinavia AB - Sweden
ICO Technology, Inc. – USA, DE
ICO UK Ltd. - UK
ICO Worldwide, LP – USA, TX
ICO Worldwide (UK), Ltd. - UK
ICO Worldwide Tubular Services PTE Ltd. - Singapore
Innovation Company, S.A. de C.V. - Mexico
J.R. Courtenay (N.Z.) Ltd. – New Zealand
J.R. Courtenay Sdn Bhd - Malaysia
Rotec Chemicals, Ltd. - UK
Lomic SCI - France
Soreco SAS - France
Swavasey Colours Ltd. - UK
Tecron Industries Ltd. - UK
Verplast Srl - Italy
Wedco Minerais Ltda. - Brazil
Wedco Petrochemical, Inc. – USA, DE
Wedco Technology U.K. Ltd. - UK
Wedco Technology, Inc. – USA, NJ
Worldwide GP, LLC – USA, DE
Worldwide LP, LLC – USA, DE

Page 17 of 17